 456 DECISIONS OF NATIONAL LABOR RELATIONS BOARD 
Foley, Hoag & Eliot and United File Room Clerks and Messengers of Foley, Hoag & Eliot, Petitioner. Case 1-RC- 14037 May 4, 1977 RULING ON ADMINISTRATIVE APPEAL 
The Petitioner filed 
a petition 
seeking to represent file clerks 
and messengers employed 
by the Employ- er, a 
law firm 
located in Boston, Massachusetts. Relying on a prior 
case, Bodle, Fogel, Julber, Reinhardt & Rothschild, in which a majority of the Board declined to assert 
jurisdiction over law firms,l the Regional Director administratively 
dismissed the instant petition on jurisdictional grounds. 
The Petitioner filed a request for review of said dismissal, requesting reconsideration of Board policy 
on several grounds, including 
especially the decision 
by the United 
States Supreme Court in Goldfarb v. Virginia State Bar.2 The request for review included an offer of proof that the Employer 
employs about 150 individuals, including some 60 lawyers; 
that 85 percent of its legal services 
are provided to clients 
who are subject to the Act; 
that its 
gross fees are in excess of $500,000; and that part 
of its legal services 
involves the investment 
of funds. 
The Employer filed an opposition urging for stated reasons that the Board adhere to its recent precedent. 
On April 12, 1976, the Board 
held oral argument 
herein, in which the Employer 
and the Petitioner participated through counsel, 
on whether it should adhere to its holding 
in Bodle, Fogel, el a!., supra Thereafter, both parties 
filed briefs. Women 
Orga- nized for Employment 
and Legal Secretaries United 
also filed a brief, as amicus curiae, urging the 
assertion ofjurisdiction 
herein. Having duly considered the 
matter, the Board has decided to reconsider its prior 
position and finds as follows: In declining to 
assert jurisdiction 
over law firms in Bodle, Fogel, er al., supra, the majority therein 
relied primarily on the view that "[a] law firm . . . 
is not 
itself engaged in the production, distribution, 
or sale of goods in commerce. . . . 
[that] it 
renders advice 
and services directly related to 
the law rather than 
to commerce . . . . [and that 
its] connection with the 206 NLRB 512 (1973), the majority 
consisted of Chairman Miller and Members Jenkins 
and Kennedy. 
with Members Fanning 
and Penello dissenting. 2 421 U.S. 773 (1975). I he Board's statutory jurisdlctlon was not disputed 
by the majority in Bodle, Fogel, er ah, supra. Sec. 14(c) states: (I) The Board, 
in its 
discretion, may, by rule of decision or 
by published rules adopted pursuant to the Administrative Procedure Act. decline to assert jurisdiction 
over any labor dispute involving 
any class or category of employers, where, in the opinion of the Board, the effect 229 NLRB No. 80 flow of commerce is 
incidental, and its primary 
services relate to law, 
not commerce 
or conhercia1 activity." The dissenters 
in that case, Members Fanning and 
Penello, concluded, contrary to 
their colleagues in the majority, 
that the Board, 
having statutory jurisdiction over the law firms,3 should, consistent with its statutory responsibility,4 assert jurisdiction over law firms as 
a class and establish an appropriate standard. 
In so concluding, Members 
Fanning and 
Penello determined that the impact 
of the employer's operations on interstate 
commerce was direct and 
sufficient to warrant 
the assertion 
of the Board's jurisdiction. Chairman Fanning and 
Member Penello adhere to that view, noting that the Supreme Court came to substantially the 
same conclusions in its decision in 
the Gola'jarb case wherein it held, inter alia, that an examination of a land title is 
a "service" and that when such a service is exchanged for 
money it is "commerce" within 
the meaning of the Sherman 
Act. Members Murphy 
and Walther, who were 
appointed to 
the Board after the Bodle case was decided, are in essential agreement 
with the views of Chairman Fanning 
and Member Penello. Like them, they 
find nothing in the language 
of the legislative history of the Act justifying exempting law firms from 
the coverage 
of the Act. In 
their view, the impact 
on commerce resulting 
from the disruption of a law firm's operations by labor strife is not different 
from that resulting from the disruption of the operations 
of other service enter- prises over which the Board presently asserts jurisdic- 
tion. Member Jenluns is of the view that the Supreme 
Court's decision in 
the Goldjhrb case undercut the underlying rationale of the Bodle decision that furnishing of legal services 
is not a commercial activity, and he therefore joins his colleagues 
in reconsidering the 
issue and in overruling that decision. An analysis of the factors which have prompted reconsideration of this issue by the Board 
follows: The primary 
issue in this case, as 
was the issue in 
Bodle, Fogel, ef al., is to what extent, 
if any, the 
operations of 
law firms in 
general have an impact on 
interstate commerce. As noted above, the majority 
in Bodle, Fogel, er al., reasoned that a 
law firm's of such labor dispute on commerce 
is not 
suficicntly substantial to warrant the exercise of its jurisdiction: 
Provided, lhat the Board shall not decline to assert 
iurisdiction over any labor dis~ute over which it would aswt i~~risdiction under the 
standards r-wailing UPOT. Pugwt I. 1959. (2) Nothing in this Act shall 
be deemed to prevent or bar any agency or the 
courts of any State or 
Temtory (including 
the Commonwealth of Puerto Rim, Guam, and 
the Virgin Islands), from assuming and asserting jurisdiction 
over labor disputes 
over which the Board declines, pursuant to paragraph (I) of this subsection, to assert jurisdiction.  FOLEY, 457 connection with the flow of 
commerce is only incidental and that its primary function is to provide services related to law and not commerce or commercial activity. As stated by the dissenters in Bodle, Fogel: 5 The legal profession plays 
a vital role 
at all stages from the 
act of incorporation through the 
obtain- ing of licenses or certficates which might be 
needed, governmental approval of rates and/or routes, the issuance and sale of stocks and bonds, 
the negotiations and preparation 
of legal con- tracts necessary for the holding 
of property, and the purchase and sale 
of materials and products, to name but 
a few aspects, and all these have their 
impact on how, where, 
and when a business may operate. To brush all 
this aside 
with the 
observa- tion that a law firm renders services related to law rather than to commerce and that such assistance 
"has, however, 
but little direct or immediate impact on the commerce 
in which their clients 
are engaged" is unrealistic, indeed. 
It is more realistic 
to say that without 
such services their clients 
would be unable 
to engage in such commerce 
and that there 
is a very direct and 
very immediate impact which must be recognized. 
[Footnote omitted.] It has long been 
held that the sale 
of personal 
services, as well as commodities, is within the category of t~ade,~ and that the 
Congress, in passing the National 
Labor Relations 
Act, "intended to and did vest in the Board the fullest j&isdictional breadth constitutionally permissible 
under the Commerce Clause."7 With regard to the sale of personal services, the Board has 
always applied its 
jurisdio tional standards 
to employers furnishing 
intangible services to 
enterprises engaged in interstate com- merce.8 In the Goldfarb case, the petitioners brought a 
class action suit against 
the state and county bar 
associa- tions seeking injunctive relief and damages and alleging that the 
"operation of 
the minimumfee schedule, as applied to fees for legal senjces-relating to residential real estate transactions, constitutes 
price fvring in violation of $ 1 of the Sherman Aetw9 In finding for 
the petitioners, the 
supreme CoCourt rejected the view that the practice 
of law, as a learned 
profession, is not 
"trade or commerce" within the meaning of section 1 of the Sherman Act 
and held that the 
fvring of fees by a bar association for legal 
services relating to residential real estate transactions 
being financed from funds originating outside the 
State constitutes a 
restraint on interstate 
commerce, within the meaning 
of the Shennan Act. The Supreme Court specifically rejected the 
view that "legal services, which are performed 
wholly intra- state, are essentially local 
in nature and 
therefore a 
restraint of trade -&th respect to them can never substantially affect 
interstate commerce," and af- firmatively stated "that the activities of lawyers play 
an important part in commercial intercourse, and that anticompetitive activities by 
lawyers may 
assert a restraint oncommerce."lo - With regard to the case 
at hand, the Board is 
convinced that the holding of the Supreme Court in Goldfarb is equally applicable to the word 
"com- merce" as used in Section 2(6) and (7) of the Act, for as the Board recently 
stated in 
Van Camp Sea Food Company11 "in reguiating labor relations under 
the Act, the Congress 
intended to 
exercise fully 
the same plenary and comprehensive commerce power 
which it had exercised in regulating commerce 
under the 
Sherman Act." Since it is clear that law firms, as a class, do have a substantial impact on interstate commerce, we shall assert jurisdiction over 
them as required by Section 1qc) of the Act, 
subject to their meeting 
the appropriate jurisdictional standard which will be determined in the 
Board's posthearing decision.12 See Bodle, Fogel, el al., supra at 515. See American Medico1 Assoriotion v. United States, 
317 US. 519 (1943); 
Rdovich v. National Fwtball League, 352 US. 445 (1 957). ' N. L. R B. v. Reliance Fuel Oil Corp., 37 1 US. 224,226 (1963). U.S. Testing Co., 
Inc., 5 NLRB 
6% (1938) (chemical and physical analysis of industrial commodities); W. J. Cochrnne, d/b/a Cochrane Laboratories, 44 NLRB 617 (1942) (assaying and analyzing lead and zinc ores); Salmon and 
Cowin, Inc., Minlng Engineen & Contractors, 57 NLRB 
845 (1944) 
(appradng of mining property); 
Electrical Testing Loborator@ Inc.. 65 NLRB 1239 (1946) (testing of electrical products); 
Frmque A. Dirkem, ef a]., Engineers, 64 NLRB 797 (1945) (engmeemg services); The Aurtin Company, 70 NLRB 851 (1946) 
(branch engineering office making 
layo&, hluepnnts, spec~ficatio~) DP ~PUI: Cath & Cnr?r)nyv 77 Nl RB 191 (1947) (appraisal, investigation, 
and surveys of property); Gray, Rogers, Graham & Osborne, 129 NLRB 450 (1960) 
(architecture, engineering, md surveying); Hatelton Laboralories, Inc., 136 NLRB 1609 (1962) (research and development services); 
Browne and Buford Engineers and Surveyors, 145 NLRB 765 (1963) (surveying, design, and inspection services); Tnrmn Schlup. Consulting Engineer, 145 NLRB 768 (1963) (engineering and surveying services). 0 Goldfarb, qra at 778. 10 Id at 783,788. " 212 NLRB 537(1974). Chairman Fanning and Members Jenkins and Penello are aware, no less than Members Murphy 
and Waltha, of the privileged 
and fonf~dential relationship which exists between 
an attorney 
and his or her client but 
would not, based on the mere speculation 
that in certain unusual situations self-organization of a law firm's staff employees 
may in some 
way conflict with that relationship, 
treat law fm employees differently 
lhan they would 
treat any other 
group of employees mered under the 
National Labor 
Relations Act. Members Murphy 
and Walther are greatly concerned by the problem of confidentiality. Member Murphy, based upon her many yean of private practice in the 
field of labor relauons, agees with Member Walther that 
attorneys-whether representing management 
or labor-who particlpatc in the formulation and effectuation of their 
clients' labor relations 
policies perform the same function 
for their clients 
as would labor relations officials employed directly 
by the clients. Therefore, 
when ernployca of anorncys assist in such matters, 
they-no less tban axles of labor relations 
officials- are arguably "confidential employees" within the meaning of Board precedent. (Conrinued)  458 DECISIONS OF NATIONAL LABOR RUATlONS BOARD Accordingly, the 
petition herein is hereby reinstat- 
ed and the case remanded to the Regional Director 8 for a prompt hearing. In the view of Members Murphy and 
Walther, however, these concerns 
contrary to their colleagues, they how from personal experience that 
the 1 may be dealt with 
on a case-bycase bans In the context of determning concept of confidentiality inherent in the attorney-client 
relabonship cannot t appropriate bargainmg units and do not constitute 
justlfication for be deemed to be a matter of 
"speculation." :. continued declination 
ofjurisdiction over law fim as a class. 
Furthemom, 